Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-8 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 11/12/2020 is considered by the examiner.

Claim Rejections - 35 USC § 101
4.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim querying a database for a specified construct and returning query results in the form of a construct map, said construct map being an aggregated visual map, said aggregated visual map having the specified construct visually represented as a central node.  
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 5, 7 and 8:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of querying a database for a specified construct and returning query results in the form of a construct map, said construct map being an aggregated visual map, said aggregated visual map having the specified construct visually represented as a central node.  The querying a database limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble,  nothing in the claim precludes the querying step from practically being performed in the human mind.   For example, the claim encompasses the user manually querying a database for a specified construct and returning query results in the form of a construct map.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites a “computer-implemented method” in the preamble.  
This generic “computer-implement method” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “computer-implemented method” in the preamble amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Dependent claims further recite the steps without amounting to a significantly more than the abstract idea as they do not provide steps that confine the claims toward a particular field of application or apply judicial exception to a particular field.  
In view of the above reasons, claims 1-8 are not in compliance with 35 U.S.C. 101 statutory subject matter.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a study identification unit configured to…”; “a construct and causal role identification unit configured to…”; “a database configured to…” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0221583 (hereinafter Kulack).

Regarding claim 7, Kulack discloses a computer-implemented method for querying a database for a paper [document/paper level] ([0001, 0004 and 0020]; method for identifying and searching asserted construct relationships within a plurality of references) and returning query results in the form of a model map, said model map being an aggregated visual map or a single study map ([0018-0021 and 0060-0063]; figs. 4-6 and 7A-7B; wherein a document [i.e., reference] is parsed to extract identified ‘assertions’ [constructs] from each study including the example of construct1 ‘compound X’, construct2 ‘cancer Y’ being determined as related between the two constructs as ‘not correlated with.’; displaying visualization of assertions in a map/diagram the graph ‘relationships asserted between topics in the related statements in the managed research domain.’), depending on the number of studies contained in the paper (fig. 5; extracted assertions are stored for all documents processed with the extracted topic and relationship and variable information).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulack in view of U.S. 2004/0059736 (Willse).


Regarding claim 1, Kulack discloses a computer-implemented method for querying a database for a specified construct ([0001, 0004 and 0020]; method for identifying and searching asserted construct relationships within a plurality of references) and returning query results in the form of a construct map, said construct map being an aggregated visual map, said aggregated visual map having the specified construct visually represented ([0018-0021 and 0060-0063]; figs. 4-6 and 7A-7B; wherein a document [i.e., reference] is parsed to extract identified ‘assertions’ [constructs] from each study including the example of construct1 ‘compound X’, construct2 ‘cancer Y’ being determined as related between the two constructs as ‘not correlated with.’; displaying visualization of assertions in a map/diagram the graph ‘relationships asserted between topics in the related statements in the managed research domain.’).
The reference does not explicitly disclose the feature of wherein the specified construct visually represented as a central node.  However, such feature is well known in the art as disclosed by Willse ([0074 and 0114]; fig.  7) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Willse in the system of Kulack in view of the desire to enhance the document searching and extracting system by utilizing the variable extraction for the document summarizing scheme resulting in improving the efficiency of the document comparing process.

Regarding claim 2, Kulack in view of Willse discloses the method visually represented wherein the specified construct has a causal role of an independent variable and said construct map has the visually represented constructs other than the specified construct displayed to the right of the specified construct (Kulack: [0020 and 0045-0056]; figs. 5-6)]) and (Willse: [0114]).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 3, Kulack in view of Willse discloses the method wherein the specified construct has a causal role of a dependent variable and said construct map has the visually represented constructs other than the specified construct displayed to the left of the specified construct (Kulack: [0020 and 0048-0053]) and (Willse: [0114]).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1, and the claim is rejected on that basis.
.
Regarding claim 5, Kulack discloses a computer-implemented method for querying a database for a specified causal relationship ([0001, 0004 and 0020]; method for identifying and searching asserted construct relationships within a plurality of references) and returning query results in the form of an expanded relationship map, said expanded relationship map being an aggregated visual map, said aggregated visual map having the specified causal relationship visually represented ([0018-0021 and 0060-0063]; figs. 4-6 and 7A-7B; wherein a document [i.e., reference] is parsed to extract identified ‘assertions’ [constructs] from each study including the example of construct1 ‘compound X’, construct2 ‘cancer Y’ being determined as related between the two constructs as ‘not correlated with.’; displaying visualization of assertions in a map/diagram the graph ‘relationships asserted between topics in the related statements in the managed research domain.’) as a central linkage.
The reference does not explicitly disclose the feature of wherein the specified construct visually represented as a central linkage.  However, such feature is well known in the art as disclosed by Willse ([0074 and 0114]; fig.  7) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Willse in the system of Kulack in view of the desire to enhance the document searching and extracting system by utilizing the variable extraction for the document summarizing scheme resulting in improving the efficiency of the document comparing process.

14.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulack in view of Willse, and further in view of U.S. 2006/0053382 (hereinafter Gardner).

Regarding claims 4 and 6, Kulack in view of Willse discloses the method wherein said aggregated visual map is in the form of a meta- analysis map, said meta-analysis map displaying, for at least one relationship included in the meta-analysis map, one or more textual or graphic elements (Kulack: [0018-0020 and 0059) and (Willse: [0110-0114]).
The references do not explicitly disclose the feature of wherein said meta-analysis map displaying graphic elements indicating a sign or a strength for said at least one relationship.  However, such feature is well known in the art as disclosed by Gardner ([0090-0092]; fig. 16) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Gardner in the modified system of Kulack in view of the desire to enhance the assertion and relationship extracting scheme by utilizing visualization displays of assertions and relationships as nodes in a graph resulting in improving the efficiency of the information processing system.

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kulack in view of U.S. 2016/0034514 (hereinafter Singhal).

Regarding claim 8, Kulack discloses a computer-implemented system for construct- and study-based document indexing comprising:
a construct and causal role identification unit configured to identify two or more constructs that were manipulated or measured in each study and to determine at least one causal role for each identified construct within each study, the causal role comprising at least one of an independent variable, a dependent variable, a mediator variable or a covariate ([0004 and 0018-0021]; figs. 4-5; wherein a document [i.e., reference] is parsed to extract identified ‘assertions’ [constructs] from each study including the example of construct1 ‘compound X’, construct2 ‘cancer Y’ being determined as related between the two constructs as ‘not correlated with.’; displaying visualization of assertions in a map/diagram the graph ‘relationships asserted between topics in the related statements in the managed research domain.’);
a database configured to store in a computer-readable medium the identified two or more constructs with the determined causal role[s] for each of the identified two or more constructs within each study, a first identifier for each study associated with a construct and a second identifier for the document associated with each study ([0004, 0019, 0055, 0058 and 0055-0059]; fig. 5; such extracted assertions are stored in a repository for all documents processed [ID1-ID8] with the extracted topic [construct] and relationship and variable information). 
The reference does not explicitly disclose the feature of wherein a study identification unit configured to identify one or more studies in documents.  However, such feature is well known in the art as disclosed by Singhal ([0062-0064]; wherein the ‘extracted sections’ are each further processed for analysis by ‘parsing’ and ‘natural language processing’ to extract ‘items of interest’) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Singhal in the system of Kulack in view of the desire to enhance the searching and extracting database system by utilizing the experimental/study section extraction and analysis of each extracted section for items of interest resulting in improving the efficiency of the information processing system.



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161